—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered March 30, 1999, convicting defendant, after a jury trial, of four counts of robbery in the first degree and two counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to four terms of 12 V2 years and two terms of seven years, all to run concurrently, unanimously affirmed.
The verdict was based on sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. In addition to reliable identifications by the two victims, each of whom had an adequate opportunity to observe defendant, there was extensive circumstantial evidence linking defendant to the crime.
We perceive no basis for reducing defendant’s sentence. Concur — Buckley, P.J., Mazzarelli, Saxe, Williams and Marlow, JJ.